Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 30, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 3-11 and 13-17 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 02-16-2021. No claims have been added or canceled by Applicants’ amendment filed 02-16-2021.

Applicant's election of Group I, claims 1-17 (claims 2 and 12, now canceled), directed to a method of analyzing compounds, and an election of the following Species:
Species (A): wherein the compound of the microbead comprises nucleic acids (instant claim 5), and,
Species (B): wherein the gene product expressed following reaction is a protein (instant claim 14), in the reply filed 11-25-2019 was previously acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 3-5, 8, 9, 11 and 13-17 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed December 8, 2017 is a CON of US Patent Application 11/665,099 (now US Patent 9839890), filed December 15, 2008, which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/GB2005/003927, filed on October 12, 2005, which is a CON of US Patent Application 10/962,952, filed October 12, 2004 (now abandoned), which is a CON of PCT/GB04/01352, filed March 31, 2004.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 4, 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on October 19, 2012 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.

(b)	Foreign Patent References 37, 39, 41 and 44: EP0418635, EP0486351, EP0618001 and EP0718038 of IDS filed on March 4, 2021 has not been considered because and English translation of the document has not been provided.
(c)	Foreign Patent References 26-28, 31 and 48: JP55125472, JP56-124052, JP 59-102163, JP7-489 and WO05/049787 of IDS filed on March 4, 2021 has not been considered because the documents could not be located.
(d)	Foreign Patent References 39 and 45: WO00/54735 and WO02/16017 of IDS filed on March 4, 2021 has not been considered because and English translation of the document has not been provided.
(e)	Foreign Patent Reference 7: WO2007012638 of IDS filed on March 4, 2021 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 16, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “one of the plurality of compounds” 
to refer to one of a single type of compound (e.g., antibodies, peptides, small molecules, carboxylic acids, 

The Examiner has interpreted the term “monodisperse” to mean that the microcapsules are generally of a uniform size.
The Examiner has interpreted the term “microbead” to refer to any particle of any shape or identity, which is made of any material such as, for example, non-magnetic microparticles, magnetic microparticles, cells, latex particles, nucleic acids, polymer particles, metal spheres, tetrahedral particles, etc. 
The Examiner has interpreted the term “within each aqueous microcapsule” as recited in claim 1 to refer to steps that are carried out within each of a plurality of aqueous microcapsule (e.g., where the aqueous microcapsules are not surrounded by an immiscible fluid); and/or to refer to step that are carried out in an emulsion (e.g., aqueous microcapsules are surrounded by an immiscible fluid).
The Examiner has interpreted the term “initially attached to one of the plurality of compounds” to refer to a microbead that is attached to one of a plurality of compounds; and/or to a microbead that was previously attached (but is no longer attached) to one or more of a plurality of compounds (e.g., microbeads that have been released or cleaved from one or more of the plurality of compounds).
The Examiner has interpreted the term “pooling the plurality of microcapsules into a common compartment” to refer to containers and/or compartments of any kind or size such as, for example, coalescing or merging microcapsules into a common microcapsule, breaking an emulsion, adding the microcapsules to the wells of a well plate, into a beaker or flask, throwing the microcapsules into a waste container, running the microcapsules through a microfluidic channel, etc.
The Examiner has interpreted the term “primer” to refer to any nucleotide sequence having any length.

Double Patenting
(1)	The provisional rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
	(b) 	Claims 16-28, 30 and 31 of copending US Patent Application No. 15/922,292,
16/210,523, and
	(d)	Claim 13-28 of copending US Patent Application No. 16/104,733.
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.


(2)	The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained on the ground of nonstatutory double patenting as being unpatentable over:	
(a)	Claims 1-17 of U.S. Patent No. 9448172, issued September 20, 2016, 
(b)	Claims 1-16 of U.S. Patent No. 9839890, issued December 12, 2017, 
(c)	Claims 1-13 of U.S. Patent No. 10151698, issued December 11, 2018, and
(d)	Claims 1-14 of copending US Patent No. 10639598, issued May 5, 2020 (formerly US Patent Application 15/912,033).
 Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 112, second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “each microcapsule” such as recited in claim 1, line 6. There is insufficient antecedent basis for the term “each microcapsule” in the claim because claim 1, line 2 recites the term “a plurality of aqueous microcapsules”. The Examiner suggests that Applicant amend the claim to recite, for example, “each aqueous microcapsule”.
Claim 1 is indefinite for the recitation of the term “initially attached” in lines 7, 10 and 14 because there is no step such as “releasing” or “cleaving” that is recited in instant claim 1, such that it is unclear as 
Claim 1 is indefinite for the recitation of the term “the plurality of compounds” such as recited in claim 1, line 8. There is insufficient antecedent basis for the term “the plurality of compounds” in the claim because claim 1, line 7 recites the term “one of a plurality of compounds”. 
Claim 1 is indefinite for the recitation of the terms “performing the reaction within each aqueous microcapsule” and “pooling the plurality of aqueous microcapsules” in lines 12-13 because it is unclear whether the steps of “performing a reaction” and “pooling” are carried out on a plurality of aqueous microcapsule (e.g., where the aqueous microcapsules are not surrounded by an immiscible fluid); or whether the steps are carried out in an emulsion (e.g., while the plurality of aqueous microcapsules are surrounded by an immiscible fluid) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “identifying in parallel” in line 14 because it is unclear whether the microbeads “initially attached to one of the plurality of compounds” are still attached to a microbead, and/or what is being identified in parallel (e.g., microbeads, microbeads attached to one of the plurality of compounds, microbeads that were previously attached to compounds) and, thus, the metes and bounds of the claim cannot be determined.
Claims 3-5, 8, 9, 11 and 13-17 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 102(e) as being anticipated by Berka et al. (US Patent Application Publication No. 20050079510, published April 14, 2005; effective filing date of January 29, 2003) as evidenced by Griffiths et al. (The EMBO Journal, January 2003, 22(1), 24-35).
Regarding claims 1, 3-5, 8, 9, 11 and 13-17, Berka et al. teach methods for nucleic acid amplification wherein nucleic acid templates, beads and amplification reaction solution are emulsified and the nucleic acid templates are amplified to provide clonal copies of the nucleic acid Griffiths and Tawfik, EMBO, 22, 24-35 (2003) is incorporated by reference and teach that this method involves compartmentalizing a gene, expressing the gene, and sorting the compartmentalized gene based on the expressed product (corresponding to comprising a gene; and gene product, claims 13) (paragraph [0042]). Berka et al. teach that nucleic acid templates including DNA is attached to the beads or provided in solution, the mixture of beads and amplification solution including a PCR amplification solution is added dropwise into a spinning mixture of biocompatible oil and allowed to emulsify (interpreted as pooling in a common compartment), or the beads and amplification solution are added dropwise to a cross-flow of biocompatible oil (interpreted as a counter-propagating stream), wherein the oil can be supplemented with one or more biocompatible emulsion stabilizers such as Atlox 4912, Span 80, and other commercially available stabilizers such that the droplets formed range from about 100 microns to 200 microns, wherein cross-flow fluid mixing allows for control of droplet formation, and uniformity of droplet size (corresponding to immiscible oil comprising a surfactant; beads; amplification; pooling in a common compartment; PCR; encompassing monodisperse; and channel, claims 3 and 11) (Abstract, lines  4-5; and paragraph [0043]). Berka et al. teach that the microreactors allow amplification of complex mixtures of templates, such as genomic DNA samples or whole cell RNA without intermixing sequences (corresponding to cells) (paragraph [0044], lines 8-10). Berka et al. teach that after encapsulation, the template nucleic acid can be amplified, while attached or unattached to beads, by any suitable method of amplification including transcription-based amplification methods including coupled transcription and translation reactions, or continuous flow amplification (corresponding to encompassing reverse transcription; and performing a reaction under microfluidic control, claims 1 and 9) (paragraphs [0048], lines 1-4; [0076], lines 7-11; and [0083], lines 13-15). Berka et al. teach that the amplified bead mixture can be flowed through the tube (interpreted as a fluid channel, claim 1) (paragraph [0073], lines 4-5). Berka et al. teach that the capture beads can be labeled with a fluorescent moiety which makes the target-capture bead complex fluorescent, such that the target capture bead complex can be separated by flow cytometry or fluorescence cell sorter (corresponding to identifying compounds that cause a identifying microbeads comprising a selectable amplifying one or more nucleic acids comprising: (a) forming a water-in-oil emulsion to create a plurality of aqueous microreactors wherein at least one of the microreactors comprises a single nucleic acid template, a single bead capable of binding to the nucleic acid, and amplification solution containing reagents necessary to perform nucleic acid amplification (interpreted as performing a reaction under microfluidic control); (b) amplifying the nucleic acids in the microreactors; and (c) binding the amplified copies to the beads in the microreactors (corresponding to no more than one microbead, claim 4) (paragraph [0075]). Berka et al. teach that the amplification reaction solution can be a polymerase chain reaction solution comprising nucleic acid primers (corresponding to primers) (paragraph [0076]). Berka et al. teach that the expression product can be bound to the beads by a binding pair including an antigen/antibody binding pair (corresponding to a protein; inside or outside the cell; and antibody, claims 14, 15 and 16) (paragraph [0083], lines 1-5). Berka et al. teach that the emulsified reaction mixture is placed into individual reaction chambers (i.e., PCR tubes) and PCR is performed (also interpreted as pooling the plurality of aqueous microcapsules) (paragraph [0145]). Berka et al. teach that the 300,000 75-picoliter wells etched in the PTP surface provide a unique array for the sequencing of short DNA templates in a massively parallel, efficient and cost-effective manner, wherein the user can clonally amplify single-stranded genomic template species through PCR reactions conducted in standard tubes or microtiter plates, such that single copies of the template species can be mixed with capture beads, resuspended into complete PCR amplification solution, and emulsified into microreactors, after which PCR amplification generates 107-fold amplification of the initial template species (interpreted as identifying in parallel the microbeads, claim 1) (paragraph [0086]). Berka et al. teach that ssDNA was annealed to the capture beads in a PCR thermocycler; removed, centrifuged and stored in an ice bucket until emulsification (interpreted as performing a reaction within each aqueous microcapsule; and pooling each aqueous microcapsule, claim 1) (paragraphs [0110]; [0120]). Berka et al. teach in Examples 1-5, preparing a population of beads having one unique nucleic acid template attached thereto, the emulsification of DNA capture beads, amplification, and breaking the emulsion, wherein after amplification, all PCR reactions from the original sample were combined into a single microfuge tube emulsion is broken, the beads recovered; and the beads are used in pyrophosphate sequencing (interpreted as pooling after the performing the reaction; massively parallel sequencing; and identifying in parallel the microbeads) (paragraphs [0087]; [0124]; [0145]; [0154]; [0155]; and [0169]).
Berka et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed February 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Berka does not contemplate pooling the plurality of microcapsules into a common compartment after performing the reaction in each microcapsule; rather, Berka, in discussing PCT application WO99/02671 (Griffiths I), specifically states that sorting methods that involve pooling are not suitable for parallel analysis of multiple microcapsules because their nucleic acids are not anchored and cannot be anchored, and since the nucleic acids of Griffiths are not anchored, they would be mixed together during demulsification” (Applicant Remarks, pg. 5, fourth and fifth full paragraphs); 
Regarding (a), as an initial matter, it is noted that instant claim 1 recites “identifying in parallel the microbeads initially attached to one of the plurality of compounds” (lines 14-15), such that it is unclear whether the compounds are still attached to the microbeads. Moreover, as noted supra, the Examiner has interpreted the term “within each aqueous microcapsule” as recited in claim 1 to refer to steps that are carried out within each of a plurality of aqueous microcapsule (e.g., where the aqueous microcapsules are not surrounded by an immiscible fluid); and/or to refer to step that are carried out in an emulsion (e.g., aqueous microcapsules are surrounded by an immiscible fluid). The Examiner has interpreted the term “initially attached to one of the plurality of compounds” in claim 1 to refer to microbeads that are attached to one of a plurality of compounds; and/or to microbeads that were previously attached (but are no longer attached) to one or more of a plurality of compounds (e.g., microbeads that have been released or cleaved from one or more of the plurality of compounds). The Examiner has interpreted the term “pooling the plurality of microcapsules into a common compartment” to refer to containers and/or compartments of not the primary reference, and that the method of Griffiths et al. is not the same method exemplified by Berka et al., such that any perceived limitations surrounding parallel analysis with regard to Griffiths et al. has nothing to do with the parallel analysis as carried out in Berka et al. (See; Berka et al., paragraph [0042]). Regarding Applicant’s assertion that Berka does not contemplate pooling the plurality of microcapsules into a common compartment after performing the reaction in each microcapsule, the Examiner disagrees. The Examiner respectfully points out that Applicant’s argument indicating that ‘the nucleic acids of Griffiths et al. are not anchored and thus they are not suitable for parallel analysis of multiple microcapsules’ has absolutely no bearing on the method of Berka et al. (paragraph [0042]). As indicated below, Berka et al. is clearly contrasting the method exemplified in Berka et al. with the method of Griffiths et al.:
“In contrast to the present invention, the microencapsulated sorting method of Griffith is not suitable for parallel analysis of multiple microcapsules because their nucleic acids product is not anchored and cannot be anchored” (underline added) (paragraph [0042]).
Thus, contrary to Applicant’s assertion, Berka et al. clearly teach that the method is suitable for parallel analysis. For example, Berka et al. teach that ssDNA was annealed to the capture beads in a PCR thermocycler; removed, centrifuged and stored in an ice bucket until emulsification (interpreted as performing a reaction; and pooling) (See; paragraphs [0110] and [0120]); that the capture beads can be labeled with a fluorescent moiety (interpreted as performing a reaction) which makes the target-capture bead complex fluorescent, such that the target capture bead complex can be separated by flow cytometry or fluorescence cell sorter (corresponding to identifying microbeads in parallel, and optically identifying). Moreover, Berka et al. teach that the use of microreactors allows amplification of complex mixtures of templates such as genomic DNA or whole cell RNA (interpreted as comprising a cell); that after encapsulation, the template nucleic acid can be amplified (interpreted as performing a reaction); the 300,000 75-picoliter wells etched in the PTP surface provide a unique array for the sequencing of short DNA templates in a massively parallel, efficient and cost-effective manner (interpreted as pooling the Examples 1-5 teach the preparation of a population of beads having one unique nucleic acid template attached thereto, the emulsification of DNA capture beads, amplification, and the emulsion is broken; and that after amplification, all PCR reactions from the original sample were combined into a single microfuge tube using a pipette tip (interpreted as performing a reaction, and pooling); the emulsion are broken, the beads recovered; and the beads are used in pyrophosphate sequencing (interpreted as pooling after the performing the reaction; and identifying in parallel the microbeads by massively parallel sequencing) (See; paragraphs [0087]; [0124]; [0145]; [0154]; [0155]; and [0169]). Thus, based on the Examiner’s interpretation of the claim language, Berka et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (US Patent Application Publication No. 20020119459, published August 29, 2002; of record) in view of Link et al. (Physical Review Letters, 2004, 92(5), 1-4). 
Regarding claims 1 (in part), 3-5, 8, 9, 11 and 13-17, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as microcapsules); (b) expressing the genetic elements to produce their respective gene products within the microcapsule (interpreted as genes and gene products); and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention, wherein the invention enables the in vitro evolution of nucleic acids and proteins (corresponding to microcapsules; gene; gene product; nucleic acids; proteins; optically identifying, claims 5, 13, 14 and 17) (Abstract). Griffiths et al. teach that in vitro RNA selection and evolution (sometimes referred to as SELEX) allows for selection for both binding and chemical activity, but only for nucleic acids, where when selection is for binding, a pool of nucleic acids is incubated with immobilized substrate (interpreted as pooling) (paragraph [0011]). Griffiths et gene product expressing cells can be employed for the identification of compounds that modulate the function of a gene product relative to a sample without a test compound (corresponding to comprising a cell) (paragraph [0135], lines 10-12). Griffiths et al. teach in Figure 2, Epifluorescence microscopy of the water-in-oil emulsion demonstrating the GFP can be translated in vitro from gene attached to single microbeads encapsulated in the aqueous compartments of the emulsions to detect fluorescence from translated gene products (corresponding to microcapsules with one bead, claim 4) (paragraph [0057]). Griffiths et al. teach that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to identifying a selectable change; labeled; and optically identifying, claim 6) (paragraph [0172], lines 6 and 16-18). Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (paragraph [0187], lines 11-13). Griffiths et al. teach human GST M2-2 is transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere, wherein the emulsion can be stabilized by addition of one or more surfactants (corresponding to surrounded by an immiscible fluid comprising a surfactant; beads; and encompassing reverse transcription, claims 1 and 9) (paragraphs [0068], lines 1-5; and [0092], lines 1-2). Griffiths et al. teach that the effective DNA or RNA concentration in the microcapsule can be artificially increased by various methods including transcription using RNA polymerases and polymerase chain reaction (corresponding to reverse transcription; inherently teaching primers; amplification; and PCR, claims 7-10) (paragraph [0098]). Griffiths et al. teach that in each microcapsule, there is a practical upper limit on the possible microcapsule size including of about 2 microns in diameter (corresponding to monodisperse, claim 3) (paragraph [0097]). Griffiths et al. teach that a fluorescent protein including green fluorescent protein (GFP) can be transcribed and translated in vitro from genes attached to single microbeads encapsulated in the aqueous compartments of a water-in-oil emulsion (corresponding to no more than one microbead, claim 4) (paragraph [0230]). Griffiths et al. teach that PTE catalyzed the reaction of EtNP-Bz-Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to antibodies; and inside or outside of the cell, claims 15 and 16) (paragraph [0072]; and Figure 15). Griffiths et al. teach that he emulsions were transferred to microfuge tubes that are spun in the microfuge (interpreted as a fluid channel, claim 11) (paragraph [0281], lines 1-2).
Griffiths et al. do not specifically teach a counter propagating stream of immiscible fluid and continuously flowing through a microfluidic channel (instant claim 1, in part).
	Regarding claim 1 (in part), Link et al. teach an emulsion consisting of two immiscible fluids, one of which is dispersed as droplets in the continuous phase of the other, wherein a surfactant is essential to stabilize the droplets against coalescence (interpreted as aqueous fluid continuously flowing) (pg. 1, col 1, first full paragraph, lines 1-5). Link et al. teach microfluidic production and control of emulsion droplets is severely limited if only a single droplet size can be produced by the orifice, such that much greater flexibility in potential usefulness would be afforded by methods to further adjust droplet size, wherein this would facilitate the use of droplets and micromixers and chemical reactors, wherein one advantage of a microfluidic design is that time after droplet formation corresponds to distance down a channel, allowing for long signal integration times in monitoring reaction kinetics without compromising temporal resolution (interpreted as performing a reaction under microfluidic control) (pg. 1, col 1, last partial paragraph). Link et al. reports a method for passively breaking droplets into multiple sizes with the relative number and size of each droplet precisely fixed, such that breakup can be accomplished with maximum precision at a T-junction where daughter droplets of a predetermined size ratio are generated including the dispersion of droplets of water in a continuous phase of hexadecane, wherein a surfactant, Span 80, is added to the hexadecane to stabilize the droplets against coalescence (corresponding to counter-propagating stream of immiscible fluids; and continuous flow, claim 1) (pg. 1, col 2, first full paragraph, lines 1-6; and pg. 1, col 2, second full paragraph, lines 1-4).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of microfluidic production and control of emulsion droplets as exemplified by Link et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the method of compartmentalizing genetic elements into microcapsules including water-in-oil emulsions as disclosed by Griffiths et al. to include production of emulsion droplets using a continuous flow at a T-junction as taught by Link et al. with a reasonable expectation of success in encapsulating genetic elements having a predetermined size ratio; to allow for micromixing of reactants within aqueous microcapsules; and/or to monitor reaction kinetics within the aqueous microcapsules without comprising temporal resolution.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Griffiths does not disclose a method in which compounds are compartmentalized by partitioning aqueous fluids as they continuously flow through a microfluidic channel against a counter-propagating stream of an immiscible fluid; and contains no disclosure that can be interpreted as support for flowing microcapsules (Applicant Remarks, pg. 5, third full paragraph); and (b) Link cannot remedy the teachings of Griffiths because Link does not contemplate pooling the reacted microcapsules for parallel analysis as Link is limited to teaching the use of microfluidic technology to form droplets (Applicant Remarks, pg. 5, fourth full paragraph).
Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner interpretation of the claim language. It is noted that the rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Griffiths does not disclose a method in which compounds are compartmentalized by partitioning aqueous fluids; and that Link does not contemplate pooling the reacted microcapsules for parallel analysis, the Examiner disagrees with Applicant’s interpretation of the combined references. Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of compartmentalizing genetic elements into microcapsules (interpreted as performing a reaction), and in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention, wherein the invention enables the in vitro evolution of nucleic acids and proteins (interpreted as performing a reaction); that reactions are stopped, and the microcapsules broken so that all of the contents of the individual microcapsules are pooled (interpreted as performing a reaction; and pooling into a common compartment); identifying compounds that modulate the function of a gene product relative to a sample without a test compound (interpreted as performing a reaction; and identifying microbeads); and the use of Epifluorescence microscopy of the water-in-oil emulsion to identify beads wherein GFP is translated in vitro from gene attached to single microbeads encapsulated in the aqueous compartments of the emulsions (interpreted as identifying microbeads in parallel). Link et al. teach passively breaking droplets into multiple sizes with the relative number and size of each droplet precisely fixed, wherein breakup can be accomplished at a T-junction where daughter droplets of a predetermined size ratio are generated including a dispersion of droplets of water in a continuous phase of hexadecane, wherein a surfactant, Span 80, is added to the hexadecane to stabilize the droplets against coalescence (corresponding to counter-propagating stream of immiscible 



(2)	Claims 1, 3-5, 8, 9, 11 and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Griffiths et al. (International Patent Application WO9902671, published January 21, 1999) in view of Song et al. (Angew. Chem. Int. Ed., 2003, 42(7), 767-772).
Regarding claims 1 (in part), 13 and 17, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity, comprising the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as a plurality of microcapsules); (b) expressing the genetic elements to produce their respective gene products within the microcapsules; (c) sorting the genetic elements which produce the gene product having a desired activity, wherein the invention enables the in vitro evolution of nucleic acids by repeated mutagenesis and iterative applications of the method (corresponding to forming a plurality of microcapsules) (Abstract). Griffiths et al. teach that cell-based screening assays can be designed by constructing cell lines in which the expression of a reporter protein is dependent on the gene product, wherein such an assay enables the detection of compounds that directly modulate gene product function including compounds that antagonize the gene product, or compounds that inhibit or potentiate other cellular functions required for the activity of the gene product (corresponding to performing a reaction; a selectable change; comprises a gene; expresses a gene; and a gene product, claims 12 and 13) (pg. 26, lines 7-13). Griffiths et al. teach that recombinant gene product producing host cells can be contacted with a test compound (interpreted as comprising one of a plurality of compounds), and the modulating thereof can be evaluated by comparing the gene product-mediated response in the presence and absence of the test compound, or by relating the gene product-mediated response of test cell, or control cells (i.e., cell that do not express the gene product), to the presence of the compound, wherein a genetic element is a molecule or molecular construct comprising a nucleic acid (corresponding to cells; and nucleic acids), wherein the genetic element or construct can be linked to any other molecular group or construct such as nucleic acids and polymeric substances including beads, magnetic beads, and labels such as fluorophores or isotopic labels (corresponding to comprising one of a plurality of compounds; cells; nucleic acid; beads; and compounds are labeled, claims 5 and 6) (pg. 4, lines 17-19; and 26, lines 15-21; and pg. 19, lines 5-12). Griffiths et al. teach that microcapsule soring is applied to sorting system which rely on a change in the optical properties of the microcapsule, for example absorption or emission characteristics thereof, such as alteration in the optical properties of the microcapsule resulting from a reaction leading to changes in absorbance, luminescence, phosphorescence or fluorescence associated with the microcapsule (corresponding to identifying the microbeads comprising a portion of compounds that cause a selectable change; and optically identifying, claim 17) (pg. 33, lines 4-8). Griffiths et al. teach that the genetic elements are sorted following pooling of the microcapsules into one or more common compartments (corresponding to pooling the plurality of microcapsules into a common compartment) (pg. 6, lines 9-10).
Regarding claims 3, 4, 9, 14 and 16, Griffiths et al. teach that Step 1 of the gene selection by compartmentalization procedure is for (a) in vitro transcription/translation reaction mixture containing a library of genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion with typically one genetic element per aqueous compartment, wherein a variety of microencapsulation procedures are available including aqueous vesicles such as lipid vesicles (liposomes) and non-ionic surfactant vesicles; (b) in Step 2 the genetic elements are transcribed and translated within their compartments; (c) Step 3, proteins (or RNAs) with enzymatic activities convert the substrate into a product that remains linked to the genetic element (interpreted as proteins); (d) Step 4, the emulsion is broken and all reactions are stopped; (e) Step 5, genetic elements that are linked to the product are selectively enriched; and (f) Step 6, or linked to the substrate and compartmentalized for further rounds of selection (corresponding to microcapsule surrounded by immiscible fluid; comprising a surfactant; monodisperse; no more than one microbead; proteins; inside or outside the cell; and reverse transcription reaction, claims 3, 4, 9, 14 and 16) (pg. 10, lines 5-15; and pg. 13, lines 19-25). Griffiths et al. teach water-in-oil emulsions (W/O), wherein an aqueous phase containing the biochemical components is compartmentalized in discrete droplets (the internal phase) with an external phase of hydrophobic oil, and wherein the emulsions can be stabilized by the addition of one or more surfactants (interpreted as surrounded by an immiscible fluid comprising a surfactant) (pg. 15, lines 1-7).
Regarding claims 8, Griffiths et al. teach that one way in which the nucleic acid molecule can be linked to a ligand or substrate is through biotinylation, which can be done by PCR amplification with a 5’-biotinylation primer such that the biotin and nucleic acid are covalently linked (corresponding to a primer sequence for amplification; amplification reaction; and PCR, claim 8) (pg. 20, lines 4-6).
Regarding claim 11, Griffiths et al. teach that emulsions are spun in a microfuge and the mineral oil removed leaving the concentrated but intact emulsion at the bottom of the tube (interpreted as a fluid channel, claim 11) (pg. 41, lines 29-30; and Figure 1A).
Regarding claim 15, Griffiths et al. teach that using a coupled reaction, proteins conferring DHFR activity can be selected by: (1) linking the genes to antibodies that specifically bind the carboxylic acid product of DNP-PA and (2) isolating the se gene by affinity purification; and that the microtiter plates are coated with anti-rabbit immunoglobulins followed by rabbit polyclonal serum (corresponding to where the proteins are antibodies, claim 15) (pg. 51, lines 8-15).
Griffiths et al. do not specifically teach a counter propagating stream of immiscible fluid and continuously flowing through a microfluidic channel (instant claim 1, in part).
Regarding claim 1 (in part), Song et al. teach a microfluidic system that can be used to control networks of many chemical reactions on the millisecond scale, such that it allows to control when each reaction begins, for how long each reaction evolves before it is separated or combined with other reactions, and when each reaction is analyzed or quenched (interpreted as reactions under microfluidic control, claim 1) (pg. 767, col 1, first full paragraph, lines 1-6). Song et al. teach in Figure 1b, the development of a simple microfluidic system that transports solutions with rapid mixing and no dispersion including the rapid mixing of reagents (pg. 767, col 2, first full paragraph, lines 1-3; and Figure 1). Song et al. teach that to form droplets from two solutions of reagents without bringing the reagents into prior contact, the solutions were flowed in a microchannel as two laminar streams, and an inert center stream was used to separate them, such that the three streams were continuously injected into a flow of water-immiscible perfluorodecaline (PFD) in the main microchannel, where they spontaneously broke up into streams of plugs separated and surrounded by PFD (interpreted a 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of microfluidic production and control of emulsion droplets as exemplified by Song et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the method of screening a compound or compounds compartmentalized into microcapsules including water-in-oil emulsions as disclosed by Griffiths et al. to include production of water-in-oil emulsion droplets using a continuous flow as taught by Song et al. with a reasonable expectation of success in encapsulating genetic elements, compounds and/or other reagents into a water-in-oil emulsion droplet; to provide for the rapid mixing of reactants within aqueous microcapsules with no dispersion; and/or to control reactions within the aqueous microcapsules including initiation, separation, combination/merging, and/or analysis.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3-5, 8, 9, 11 and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 15-31 of copending US Patent Application No. 16/864,619, and
16/921,789.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass a method for analyzing compounds comprising; forming a plurality of microcapsules comprising a cell, a microbead and a plurality of compounds; performing a reaction within the microcapsules; pooling the plurality of microcapsules; and identifying the microbeads that cause a selectable change in a product of the reaction.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 3-5, 8, 9, 11 and 13-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1639